Title: To James Madison from William Tatham, 4 March 1811 (Abstract)
From: Tatham, William
To: Madison, James


4 March 1811, Norfolk. “Perhaps there never was a period when speedy communication was more important to the safety and prosperity of the United states than the present; especially when we consider how difficult it must be to manage a population so far and widely expanding itself.” Encloses a sketch to demonstrate a method of telegraphic communication “whereby I deem it practicable to pass a question & answer to and from the President, or heads of department, by a confidential Officer at Cape Henry, in one hour.” On the supposition that each glass could cover a distance of six miles, it would require fifty telegraphs, at $300 each, to communicate between Washington and Cape Henry, for a total cost of $15,000. A rate of $5,000 for one hundred miles gives “a rough estimate for any extent of country,” but believes that “double the distance may be accomplished for that Sum” in the area between Washington and Georgia. If this matter is given to the War Department, there would be little additional cost, as three hundred soldiers and their officers could do the duty while also serving as “an useful line of patrole.” Requests assistance to try the experiment “between the Capitol and College in Williamsburgh, procuring the aid of the Professers there,” in order to perfect the system. Concludes by observing that “peace is the time for the operations required in preparation for war.”
